Citation Nr: 1125515	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  08-36 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for lumbar disc disease with L5-S1 laminectomy and fusion, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for S1 distribution decreased sensation, left lower extremity, currently rated as 20 percent disabling.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's service-connected low back disability has been manifested by complaints of back pain with functional impairment comparable to limitation of low back flexion to no less than 15 degrees and limitation of low back extension to no less than 25 degrees; unfavorable ankylosis of the entire thoracolumbar spine is not shown or approximated.

2.  Throughout the rating period on appeal, the Veteran's left lower extremity disability has been manifested by complaints of radiating pain, reduced left knee and ankle reflexes, and diminution of sensation resulting in moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for lumbar disc disease with L5-S1 laminectomy and fusion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2010).

2.  The criteria for a rating in excess of 20 percent for S1 distribution decreased sensation, left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date will be assigned in the event of award of benefits.

By correspondence dated in January 2006, March 2006, and May 2008 the Veteran was informed of the evidence and information necessary to substantiate the increased rating claims, the information required to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of his disabilities and the effect that his service-connected disabilities have on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The Veteran was also informed that a disability rating and effective date would be assigned in the event of award of benefits, per Dingess.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the increased rating claims such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private records.  A May 2010 RO note stated that the Veteran essentially indicated that his Social Security Administration (SSA) records were not pertinent to the matters on appeal.  The Veteran has undergone VA examinations that addressed the medical matters presented on the merits by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited his subjective complaints.  The VA examinations described the Veteran's disabilities in sufficient detail so that the Board is able to fully evaluate the claimed disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran's disabilities on appeal are entitled to staged ratings for any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating periods on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

I.  Low back

Service connection for the Veteran's low back disability was granted in a May 2000 RO decision, the Veteran's low back disability is currently rated as 40 percent disabling.  The Veteran's claim for an increased rating for service-connected low back disability was received on November 2, 2005, and the rating period on appeal is from November 2, 2004, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2).

Lumbosacral strain, degenerative arthritis of the spine, and intervertebral disc syndrome (not based on incapacitating episodes) are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, and 5243.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Note (1) to Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In April 2008 and February 2010 the Veteran underwent VA examinations of the spine; the diagnosis was degenerative disc disease of the lumbar spine.

The evidence of record does not demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  The Board notes that at the April 2008 VA spine examination the Veteran had lumbar spine flexion of 0 to 45 degrees, and lumbar spine extension of 0 to 30 degrees.  At the February 2010 VA spine examination the Veteran had lumbar spine flexion of 0 to 20 degrees.  Accordingly, the evidence of record also does not demonstrate approximate unfavorable ankylosis of the entire thoracolumbar spine, even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the VA examiners, while noting that there were complaints of pain following repetitive motion, indicated that there was only an additional 5 degrees of additional limitation of motion after range of motion repetitions.

As for incapacitating episodes, bed rest prescribed by a physician has not been shown or asserted.

The Board notes that as instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, associated objective neurological abnormalities should be rated separately under an appropriate Diagnostic Code.  As for neurologic impairment, the Board notes that service connection is already in effect for left lower extremity disability, and service connection for right lower extremity disability has been denied.  Further, the September 2010 VA examiner indicated that the Veteran's erectile dysfunction was not related to spine disability.

In short, the preponderance of the evidence is against a rating in excess of 40 percent for the Veteran's low back disability.

II.  S1 distribution decreased sensation, left lower extremity

Service connection for the lower left extremity disability was granted in an August 2003 RO decision.  The Veteran's left lower extremity disability is currently rated as 20 percent disabling.  The Veteran's claim for an increased rating for service-connected left lower extremity disability was received on November 2, 2005, and the rating period on appeal is from November 2, 2004, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2).

Under Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve, moderate incomplete paralysis warrants a 20 percent disability rating, and moderately severe incomplete paralysis warrants a 40 percent disability rating.  Severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.121a, Diagnostic Code 8520.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.

At the April 2008 VA examination the Veteran was diagnosed with S1 radiculopathy associated with his service-connected low back disability.  Examination revealed that the Veteran had decreased vibration in the left third, fourth, and fifth toes, with decreased temperature on the left foot.  Sensory decreased to sharp, dull, on the left second, third, fourth, and fifth toes.  Left patella reflex was 3 plus, and left Achilles reflex was 1 plus.  

At the February 2010 VA examination, the Veteran reported radiating pain into the left lower extremity.  The pain would increase with left extremity weight-bearing.  Examination revealed that the left lower extremity had normal tone and muscle strength.  Deep tendon reflexes were 3 plus at the left patella, and 1 plus at the left ankle.  The left lower extremity had diminution to pin prick in the distribution of L4 and L5.  

In determining whether the Veteran's left lower extremity disability warrants a disability rating in excess of 20 percent, the Board finds it significant that the February 2010 VA examiner noted that the Veteran's left lower extremity had normal muscle strength and tone.  While left ankle reflex was only 1 plus, left knee reflex was 3 plus.  In short, the Board concludes that the Veteran's left lower extremity disability does not more nearly approximate moderately severe incomplete paralysis.  As such, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's left lower extremity disability.

III.  General Considerations

Finally, with regard to both of the Veteran's increased rating claims, the Board must assess the competence and credibility of the Veteran and the lay statement submitted in support of the Veteran's claim.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his low back and left lower extremity disabilities.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible and consistent in his reports of the low back and left lower extremity pain that the Veteran experiences.  However, as with the medical evidence of record, the accounts of the Veteran's symptomatology are consistent with the ratings currently assigned.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's service-connected low back and left lower extremity disabilities are not so unusual or exceptional in nature as to render the schedular ratings inadequate.  The Veteran's disabilities have been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational impairment caused by his service-connected disabilities.  The evidence does not reflect that the Veteran's lumbar spine disability or left lower extremity disability, alone, has caused marked interference with his employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 40 percent for lumbar disc disease with L5-S1 laminectomy and fusion is denied.

A rating in excess of 20 percent for S1 distribution decreased sensation, left lower extremity is denied.


REMAND

The Board finds that the medical information in the claims file is insufficient to adequately adjudicate the issue of entitlement to a TDIU.  The Veteran's November 2006 VA Form 21-8940 reveals that the Veteran is claiming that he is unable to be gainfully employed due to his service-connected low back disability.  The medical evidence of record, however, has not addressed the question of whether the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities (low back disability and left lower extremity disability).  The Board finds that the Veteran should be scheduled for a VA general medical examination that addresses the Veteran's assertion and the medical matters presented by this appeal.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA general medical examination to assess the severity of the service-connected disabilities, in combination.  The examiner should be provided the Veteran's claims file for review. Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities (low back disability and left lower extremity disability) considered in combination.

2.  The AOJ should adjudicate the claim of entitlement to TDIU.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  The case should then be returned to the Board for appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


